The nearest objecting property owner abuts on the north side more than fifty feet east of the east end of this proposed sidetrack, and the nearest objecting property owner abutting on the south side of the street is about one hundred and sixty feet east of the east end of this proposed track.
We are of opinion that on account of the remoteness of the complaining property, the fact that access and egress to and from the property and the street itself between the lot lines extended are not at all affected, and that there is an abundance of unobstructed inlet and outlet both east and west to the other streets of the city, and that this track is to be used only as a side-track, makes the damage to these complaining property owners no different in kind and hardly appreciably more in degree than that suffered by the general public, and hence there is no taking of private property, and brings this case fairly under the case of Kinnear Mfg. Co. v. Beatty, 65 O. S., 264.
As to a violation of the city ordinances in using the track in the middle of the street during daylight, we will leave the parties to the police department of .the city for the present.